Exhibit 10.1

 

AMENDMENT NO. 2 TO THE

 

RIGHTS AGREEMENT

 

This Amendment No. 2 to the Rights Agreement (this “Amendment”), dated as of
July 21, 2014, is made by and between Level 3 Communications, Inc., a Delaware
corporation (the “Company”), and Wells Fargo Bank, N.A., as rights agent (the
“Rights Agent”), and amends the Rights Agreement, dated as of April 10, 2011 and
amended by Amendment No. 1 thereto dated as of March 15, 2012, between the
Company and the Rights Agent (the “Rights Agreement”).  Capitalized terms used
in this Amendment and not otherwise defined herein shall have the meanings given
them in the Rights Agreement.

 

RECITALS

 

WHEREAS, the Company desires to amend the Rights Agreement to extend the
exercisability of the Rights; and

 

WHEREAS, pursuant to Section 27 of the Rights Agreement, the Board of Directors
of the Company has determined that an amendment to the Rights Agreement as set
forth herein is desirable and the Company and the Rights Agent now desire to
evidence such amendment in writing.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth in the Rights Agreement and herein, the parties hereto agree as follows:

 

1.                                    Amendment of Section 7(a). 
Section 7(a) of the Rights Agreement is hereby amended and restated in its
entirety to read as follows:

 

“(a)                           The registered holder of any Right Certificate
may exercise the Rights evidenced thereby (except as otherwise provided herein),
in whole or in part, at any time after the Distribution Date, upon surrender of
the Right Certificate, with the form of election to purchase on the reverse side
thereof duly executed, to the Rights Agent at the principal office of the Rights
Agent, together with payment of the Purchase Price for each one ten-thousandth
of a Preferred Share as to which the Rights are exercised, at or prior to the
earliest of (i) the day following the third anniversary of the closing of the
“Merger” pursuant to that certain Agreement and Plan of Merger dated as of
June 15, 2014 among Level 3 Communications, Inc., Saturn Merger Sub 1, LLC,
Saturn Merger Sub 2, LLC, and tw telecom inc. (as may be amended from time to
time, the “Merger Agreement”) or the date of the termination of the Merger
Agreement (the “Final Expiration Date”); provided that in no event shall the
Final Expiration Date be prior to October 4, 2014, (ii) the time at which the
Rights are redeemed as provided in Section 23 hereof (the “Redemption Date”),
(iii) the time at which such Rights are exchanged as provided in Section 24
hereof, (iv) the time at which the Board determines that the Net Operating
Losses (the “NOLs”) are utilized in all material respects or that an ownership
change under Section 382 would not adversely impact in any material respect the
time period in which the Company could use the NOLs, or materially impair the
amount of the NOLs that could be used by the Company in any particular time
period, for applicable tax purposes, (v) the first anniversary of the closing of
the “Merger” pursuant to the Merger

 

--------------------------------------------------------------------------------


 

Agreement if Stockholder Approval of this Agreement, as amended by Amendment
No. 2 hereto, has not been obtained prior to such date or (vi) a determination
by the Board, prior to the Distribution Date, that this Agreement and the Rights
are no longer in the best interests of the Company and its stockholders (the
earliest of the dates set forth in clauses (iv), (v) and (vi) the “Early
Expiration Date”).”

 

2.                                      Miscellaneous.

 

(a)                                 This Amendment may be executed in any number
of counterparts and each of such counterparts shall for all purposes be deemed
to be an original, and all such counterparts shall together constitute but one
and the same instrument.

 

(b)                                 Except as specifically modified herein, the
Rights Agreement shall not otherwise be supplemented or amended by virtue of
this Amendment, but shall remain in full force and effect.  The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, constitute a waiver or amendment of any provision of the Rights
Agreement.  Upon and after the effectiveness of this Amendment, each reference
in the Rights Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Rights Agreement, and each reference in any other
document to “the Rights Agreement”, “thereunder”, “thereof” or words of like
import referring to the Rights Agreement, shall mean and be a reference to the
Rights Agreement as modified hereby.

 

(c)                                  This Amendment shall be deemed effective as
of the date first written above, as if executed on such date.

 

(d)                                 This Amendment shall be deemed to be a
contract made under the laws of the State of Delaware and for all purposes shall
be governed by and construed in accordance with the laws of such state
applicable to contracts to be made and performed entirely within such state.

 

[Remainder of this page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to the Rights
Agreement to be duly executed and attested as of the day and year first written
above.

 

Attest:

 

Level 3 Communications, Inc.

 

 

 

 

 

 

 

 

By

/s/ Neil J. Eckstein

 

By

/s/ John M. Ryan

 

Name: Neil J. Eckstein

 

 

Name: John M. Ryan

 

Title:   Senior Vice President

 

 

Title:   Executive Vice President

 

 

 

Attest:

 

Wells Fargo Bank, N.A.

 

 

 

 

 

 

 

 

By

/s/ Suzanne M. Swits

 

By

/s/ Pamela E. Herlick

 

Name: Suzanne M. Swits

 

 

Name: Pamela E. Herlick

 

Title:   Assistant Secretary

 

 

Title:   Vice President

 

[Signature Page to Amendment No. 2 to the Rights Agreement]

 

3

--------------------------------------------------------------------------------